Citation Nr: 1648550	
Decision Date: 12/30/16    Archive Date: 01/06/17

DOCKET NO.  09-33 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran had honorable active duty with the Army from August 1989 to March 2002.  He also served in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the claim has since been transferred to the St. Petersburg RO. 

In January 2011, the Veteran testified before a Veterans Law Judge (VLJ) during a Travel Board hearing in St. Petersburg.  That VLJ has since retired.  Although he was notified by an October 2014 letter that he was entitled to another hearing before a VLJ who would ultimately decide his case, he did not request a second hearing.

In June 2011 and December 2014, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  As is discussed in greater detail below, although there has been substantial compliance with the Board's remand directives (See Stegall v West, 11 Vet App 268 (1998)), another remand is necessary to provide the Veteran with every possible opportunity to substantiate his claim.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this respect, in April 2016, following the last readjudication of his claim in a February Supplemental Statement of the Case (SSOC), the Veteran submitted documentation purportedly from a Louisville, Kentucky, newspaper article that reported a grenade explosion that injured several members of D Troop, 1st Squadron, 16th Cavalry Regiment, stationed at Fort Knox on November 20, 1992.  The Veteran's service personnel records show that on November 17, 1992, he was stationed at Fort Knox in D Troop, 5th Squadron, 12th Cavalry, and signed up to reenlist with the option of assignment to a regimental unit of his choice.  This, along with the newspaper article, may substantiate his claimed stressor of being present at the time of the explosion which injured his best friend.  

Accordingly, although the Board sincerely regrets the necessity of another remand, such is necessary to afford the Veteran a PTSD examination to determine whether his current PTSD was caused by some incident of active military service, specifically, the reported grenade explosion at Fort Knox in November 1992.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with a qualified VA examiner to determine the nature and 
etiology of PTSD diagnosed during the course of this appeal, and its relationship if any, to military service and any incident thereof, to specifically include the reported stressor of an explosion at Fort Knox, Kentucky, that injured the Veteran's best friend, Sergeant Drake.  

After reviewing the entire claims file, the examiner
should state whether the Veteran's current PTSD is at
least as likely as not (i.e., a 50 percent degree of
probability or greater) related to any incident of active duty service, to specifically include the reported stressor of a grenade explosion at Fort Knox, Kentucky, that injured approximately 12 soldiers, including the Veteran's best friend, a Sergeant Drake.

THE CLINICIAN SHOULD NOTE (1) THAT THE VETERAN HAS SUBMITTED A NEWSPAPER ARTICLE FROM NOVEMBER 20, 1992, WHICH APPEARS TO CONFIRM THE OCCURRENCE OF HIS CLAIMED STRESSOR, AND (2) HIS SERVICE PERSONNEL RECORDS SHOW THAT HE WAS STATIONED AT FORT KNOX ON NOVEMBER 17, 1992, IN D TROOP, 5TH SQUADRON, 12TH CAVALRY, WHEN HE SIGNED UP TO RENLIST IN THE CAVALRY REGIMENT OF HIS CHOICE; AS RECORDS SHOW HE HAD PREVIOUSLY BEEN ASSIGNED TO THE 16TH SQUADRON, WHOSE MEMBERS WERE INJURED IN THE EXPLOSION, IT IS NOT UNREASONABLE THAT HE WOULD HAVE CHOSEN TO BE ASSIGNED TO THIS SQUADRON AGAIN.

The examiner should provide a detailed rationale for all
opinions and conclusions expressed and is advised not to
rely on the mere absence of in-service complains or treatment, or the length in time between separation from
service and the Veteran's claim for compensation.  In
reaching an opinion, the examiner should review the Veteran's complete service and post-service records, and not that his lay statements concerning his medical history, have been taken into account in the opinion.

2.  After completing all indicated developments, 
readjudicate the claim.  If the benefit sought on appeal is not granted, an SSOC should be furnished to the Veteran and his representative, and the claim should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




